              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 1 of 31




     Yavar Bathaee (CA 282388)
 1   yavar@bathaeedunne.com
 2   Brian J. Dunne (CA 275689)
     bdunne@bathaeedunne.com
 3   Edward M. Grauman (pro hac vice)
     egrauman@bathaeedunne.com
 4   BATHAEE DUNNE LLP
     445 Park Avenue, 9th Floor
 5   New York, NY 10022
 6   Tel: (332) 205-7668

 7   Attorneys for Plaintiffs

 8                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                         SAN JOSE DIVISION
10
     REVEAL CHAT HOLDCO, LLC, a Delaware           Case No.: 5:20-cv-00363-BLF
11   limited liability company, USA
     TECHNOLOGY AND MANAGEMENT
12   SERVICES, INC. (d/b/a Lenddo USA), a          PLAINTIFFS’ CORRECTED
     Delaware corporation, CIR.CL, INC., a         MEMORANDUM OF POINTS AND
13
     dissolved Delaware corporation, and BEEHIVE   AUTHORITIES IN OPPOSITION TO
14   BIOMETRIC, INC., a dissolved Delaware         FACEBOOK’S MOTION TO DISMISS THE
     corporation,                                  CLASS ACTION COMPLAINT
15
                    Plaintiffs,
16
17          v.

18
     FACEBOOK, INC., a Delaware corporation,
19
                    Defendant.
20
21
22
23
24
25
26
27
28

        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
                  Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 2 of 31




                                                       TABLE OF CONTENTS
 1

 2   INTRODUCTION ........................................................................................................................ 1
     BACKGROUND .......................................................................................................................... 1
 3
                          The Mobile Threat to Facebook’s Business .......................................................... 1
 4                        Facebook’s Profitable Platform ............................................................................ 1
 5                        Facebook Devises and Executes Its Anticompetitive Scheme ............................. 2
 6                        The Instagram and WhatsApp Threats ................................................................. 4
     ARGUMENT ................................................................................................................................ 5
 7
               THE CAC PLAUSIBLY ALLEGES A SECTION 2
 8             MONOPOLIZATION CLAIM ......................................................................................... 5
 9                        The CAC Alleges Willful Acquisition or Maintenance of
                          Monopoly Power ................................................................................................... 5
10                        1.         The CAC Alleges a Scheme to Monopolize the
11                                   Relevant Markets ...................................................................................... 5
                          2.         Facebook Cannot Dismember the API Withdrawal
12                                   from the Scheme ....................................................................................... 7
13                        3.         The API Withdrawal by Itself Is an Anticompetitive Refusal to Deal
                                     under Aspen Skiing..................................................................................... 7
14
                          The CAC Adequately Pleads that Facebook Possessed
15                        Market Power ...................................................................................................... 10
16                        1.         The Social Data Market .......................................................................... 11
                          2.         The Social Advertising Market ............................................................... 14
17
                          The CAC Pleads Attempted Monopolization of the
18                        Relevant Markets ................................................................................................ 15
19                        The CAC Alleges Antitrust Injury Resulting from
                          Facebook’s Scheme ............................................................................................ 16
20
               THE CAC PLAUSIBLY ALLEGES A CLAIM UNDER SECTION 1 OF THE
21             SHERMAN ACT ............................................................................................................ 17
               THE CAC PLAUSIBLY ALLEGES A CLAYTON ACT
22
               SECTION 7 CLAIM ....................................................................................................... 18
23             PLAINTIFFS’ CLAIMS ARE TIMELY ......................................................................... 19
24                        Plaintiffs’ Sherman Act Claims Are Timely Under the Fraudulent
                          Concealment Doctrine ........................................................................................ 19
25
                          Plaintiffs’ Clayton Act Section 7 and Injunctive Relief Claims
26                        Are Timely .......................................................................................................... 24
                          Count V Is Indisputably Timely as to Post-January 2016
27
                          Conduct/Damages ............................................................................................... 25
28   CONCLUSION ............................................................................................................................ 26

                                                                          i
         PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                   FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
                 Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 3 of 31




                                                  TABLE OF AUTHORITIES
 1
                                                                   Cases
 2
     Aspen Skiing Co. v. Aspen Highlands Skiing Corp.,
 3          472 U.S. 585 (1985) ................................................................................................. passim

 4   Beneficial Standard Life Ins. Co. v. Madariaga,
            851 F.2d 271, 275 (9th Cir. 1988) .................................................................................. 20
 5
     Blue Shield of Va. v. McCready,
 6          457 U.S. 465 (1982) ........................................................................................................ 17
 7   Conmar Corp. v. Mitsui & Co. (U.S.A.), Inc.,
 8        858 F.2d 499 (9th Cir. 1988) ........................................................................................... 20

 9   Cost Mgmt. Servs., Inc. v. Wash. Natural Gas Co.,
           99 F.3d 937 (9th Cir. 1996) ............................................................................................. 16
10
     Danjaq LLC v. Sony Corp.,
11         263 F.3d 942 (9th Cir. 2001) ........................................................................................... 24
12   Free FreeHand Corp. v. Adobe Sys. Inc.,
13          852 F. Supp. 2d 1171 (N.D. Cal. 2012) .......................................................................... 25

14   Hexcel Corp. v. Ineos Polymers, Inc.,
            681 F.3d 1055 (9th Cir. 2012) .................................................................................. 20, 23
15
     Hicks v. PGA Tour, Inc.,
16          897 F.3d 1109 (9th Cir. 2018) ........................................................................................ 15
17   Image Tech. Servs., Inc. v. Eastman Kodak Co.,
           125 F.3d 1195 (9th Cir. 1997) .......................................................................................... 8
18
19   In re Glumetza Antitrust Litig.,
            __ F. Supp. 3d __, 2020 WL 1066934 (N.D. Cal. Mar. 5, 2020) ............................. 23, 24
20
     In re NFL’s Sunday Ticket Antitrust Litig.,
21          933 F.3d 1136 (9th Cir. 2019) .......................................................................... 5, 7, 10, 17
22   MetroNet Servs. Corp. v. Qwest Corp.,
           383 F.3d 1124 (9th Cir. 2004) .......................................................................................... 8
23
24   Midwestern Mach. Co. v. Nw. Airlines, Inc.,
           392 F.3d 265 (8th Cir. 2004) .......................................................................................... 25
25
     Nw. Wholesale Stationers, Inc. v. Pac. Stationery & Printing Co.,
26         472 U.S. 284 (1985) ........................................................................................................ 17

27   Newcal Indus., Inc. v. Ikon Office Sol.,
           513 F.3d 1038 (9th Cir. 2008) ........................................................................................ 13
28

                                                                       ii
         PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                   FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
                  Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 4 of 31




                                                     TABLE OF AUTHORITIES
 1                                                         (continued)
 2
     Oliver v. SD-3C LLC,
 3          751 F.3d 1081 (9th Cir. 2014) .................................................................................. 24, 25

 4   Optronic Techs., Inc. v. Ningbo Summy Elec. Co., Ltd.,
           2019 WL 1429631 (N.D. Cal. Mar. 29, 2019) ................................................................ 19
 5
     Rebel Oil Co. v. Atl. Richfield Co.,
 6          51 F.3d 1421 (9th Cir. 1995) .......................................................................................... 10
 7   Saint Alphonsus Medical Ctr.-Nampa Inc. v. St. Luke’s Health Sys., Ltd.,
 8          778 F.3d 775 (9th Cir. 2015) .......................................................................................... 25

 9   Samsung Elecs. v. Panasonic Corp.,
           747 F.3d 1199 (9th Cir. 2014) ........................................................................................ 25
10
     Thomsen v. W. Elec. Co.,
11         512 F. Supp. 128 (N.D. Cal. 1981),
           aff’d, 680 F.2d 1263 (9th Cir. 1982) ............................................................................... 18
12
13   United States v. E.I. du Pont de Nemours & Co.,
            353 U.S. 586 (1957) ........................................................................................................ 18
14
     Viamedia, Inc. v. Comcast Corp.,
15         951 F.3d 429 (7th Cir. 2020) ...................................................................................... 7, 10
16   Z Techs. v. Lubrizol Corp.,
            753 F.3d 594 (6th Cir. 2014) .......................................................................................... 25
17
                                                                        Rules
18
     FED. R. CIV. P. 9(b) ..................................................................................................................... 22
19
                                                                      Statutes
20
     15 U.S.C. § 1 ........................................................................................................................ passim
21
     15 U.S.C. § 2 ........................................................................................................................ passim
22
     15 U.S.C. § 15b ........................................................................................................................... 25
23
     15 U.S.C. § 18 ............................................................................................................................. 18
24
25
26
27
28

                                                                           iii
         PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                   FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 5 of 31




 1                                            INTRODUCTION
 2          Facebook’s Motion to Dismiss (“Motion” or “Mot.”) is notable for one feat: it seeks to
 3   dismiss in its entirety a fact-laden, 451-paragraph Class Action Complaint (“CAC”), yet doesn’t
 4   squarely address any of the specific facts underlying the CAC’s well-pleaded antitrust claims.
 5   And Facebook’s Motion doesn’t just ignore the actual content of the CAC—it actually
 6   affirmatively misstates what the CAC says. About issue, after issue, after issue. This Opposition
 7   focuses on correcting the record, as the actual CAC on file in this action more than adequately
 8   pleads each challenged claim. Facebook’s Motion should be denied in its entirety.
 9                                            BACKGROUND
10
                    The Mobile Threat to Facebook’s Business
11          Facebook emerged from the social network wars against MySpace and Friendster
12   victorious (CAC ¶¶ 4, 37-41, 340), with a Social Data Barrier to Entry (“SDBE”) protecting its
13   business (id. ¶¶ 5, 41, 44 56). The SDBE emerged from a critical mass of social data obtained by
14   Facebook, which created a virtuous circle—the more social data Facebook obtained, the better it
15   became at targeting content and advertising, which in turn attracted more engaged users and
16   therefore more social data. (Id. ¶¶ 52-53.) This positive-feedback loop cemented Facebook’s
17   dominant position by late 2010 and allowed it to hike advertising prices, as Facebook consistently
18   did for years. (Id. ¶¶ 55-60.) During the same period, a new threat to Facebook’s business emerged
19   from smart phone apps (id. ¶¶ 74-75), specialized applications that performed the same functions
20   Facebook’s desktop product performed (id. ¶¶ 78-79). Facebook’s mobile app was behind and
21   inferior (id. ¶¶ 86-87), and as Facebook barreled towards its 2012 initial public offering, it faced
22   an existential threat from third-party apps, whose massive and growing user bases were generating
23   user content and engagement with those third-party platforms (id. ¶¶ 83-84). Facebook quickly
24   realized that the walled gardens of these mobile apps were rival social networks, with direct access
25   to user address books. (Id. ¶¶ 6, 81.)
26
                    Facebook’s Profitable Platform
27
            At first, Facebook enabled developers to interact with its proprietary social network, called
28
     the “Graph.” (CAC ¶ 91.) This included allowing developers to use application programming
                                                      1
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 6 of 31




 1   interfaces (“APIs”) on Facebook’s developer platform (called “Platform”) to create apps that

 2   could traverse Facebook’s user network and interact with content posted on user timelines. (Id.

 3   ¶¶ 91-92, 109.) Developers that built mobile apps for Platform were able to buy advertising on

 4   Facebook’s NEKO mobile advertising system. (Id. ¶ 112.) This allowed developers to advertise

 5   on Facebook itself for new users. (Id.) As Facebook’s Michael Vernal wrote in a 2012 internal

 6   email, “[t]he biggest/most efficient market segment for advertising on mobile today is driving app

 7   installs.” (Id. ¶ 106.) Facebook’s plan by early 2012 was to grow that business, including by

 8   charging developers on a “cost-per-install” basis. (Id. ¶¶ 109-11.) But as Facebook publicly

 9   prepared to charge for API access through its Platform, Zuckerberg was making other plans.

10                  Facebook Devises and Executes Its Anticompetitive Scheme
11          Though Facebook had made substantial profits selling access to its social data through its
12   APIs and the NEKO advertising system, it ultimately shelved plans to expand that business. (CAC
13   ¶ 112.) By early 2012, Zuckerberg, Lessin, Vernal, and Facebook VP Javier Olivan debated a
14   plan to prevent third-party developers from building mobile apps that could become rival social
15   networks by engaging large, self-sustaining networks of users (which would allow these apps to
16   make money by selling social data themselves). (Id. ¶ 113.) Facebook’s first move was to refuse
17   to sell social data to actively competing developers. (Id. ¶ 121.) In an August 2012 email, Vernal
18   explained that Facebook would “not allow things which are at all competitive to ‘buy’ this data
19   from us.” (Id.) Facebook next turned to crippling and destroying apps that relied on its Platform.
20          By late 2011, Zuckerberg devised a plan to leverage the Platform to demand that
21   potentially competitive mobile apps hand over their valuable social data, preventing them from
22   eroding the SDBE and competing with Facebook. (CAC ¶¶ 113, 120.) Under Zuckerberg’s
23   “reciprocity” plan, Facebook evangelized the core functionality of its Platform, such as the ability
24   to traverse a user’s friend network and interact with news feeds, then leveraged reliance on that
25   functionality to obtain “whitelisting” and data-sharing agreements from targeted developers, in
26   which continued API access was conditioned upon handing their apps’ valuable social data to
27   Facebook. (Id. ¶¶ 11-12, 118, 124-26, 197-99.) This scheme ensured that Facebook’s SDBE
28   remained intact and that a potential competitor could not emerge. (Id. ¶¶ 12, 379-80.)

                                                      2
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 7 of 31




 1          In May 2012, Zuckerberg personally gave the go-ahead to begin shaking down developers,

 2   and his lieutenant, Vernal, communicated his orders to Facebook’s senior executive team. (CAC

 3   ¶ 126.) In August 2012, Facebook VP David Fischer performed a detailed audit of mobile apps

 4   to identify “current and potential competitors,” and came up with a list including “Social network

 5   apps,” “Photo sharing apps,” “Messaging apps,” “Local apps,” “Social search apps,” and

 6   “Platforms.” (Id. ¶ 127.) In other words, Facebook internally identified apps in these categories

 7   as direct competitors. (Id. ¶ 128.) Facebook then used its Onavo spying software to identify which

 8   of these apps were growing rapidly and thus posed a competitive threat. (Id. ¶¶ 157-58, 176, 227-

 9   30.) Facebook next targeted those apps for “reciprocity” agreements, while secretly preparing to

10   remove access to core Platform APIs from any developers that did not cut a deal. (Id. ¶¶ 131-33.)

11          Facebook’s senior executives and engineers knew there was no engineering or legitimate

12   business justification for the removal of this core functionality from the Platform. (CAC ¶¶ 138,

13   168-74, 178.) As Platform engineer Bryan Klimt wrote internally to Ilya Sukhar in August 2013:

14   the rumored reasons for the withdrawal were “pablum designed to make engineers think this

15   decision has solid technical reasons”; the purported justification that the removal was meant to

16   avoid “abuse[]” was “False”; any claim that there were alternatives to the APIs were also “False”;

17   and none of “those reasons explains why we are doing this,” because Facebook was “doing this

18   as a protectionist grab to make sure no one else can make a competing social network by

19   bootstrapping with our social graph.” (Id. ¶¶ 168-71 (emphasis added).) Klimt further explained,

20   “We’re removing the core API in our developer platform. Out of concerns that someone will

21   steal our social network product.” (Id. ¶ 171 (emphasis added).) Sukhar agreed, noting that he

22   had been speaking to dozens of developers “who will get totally fucked by this and it won’t even

23   be for the right reason.” (Id. ¶ 178.) He also noted that his “engineers think this plan is insane,”

24   and he refused “to support an all hands [meeting] to convince them otherwise.” (Id.)

25          Facebook continued to perform a detailed audit to determine which categories of apps

26   were competitive (or potentially competitive) with Facebook (CAC ¶ 177), and Facebook

27   continued to enter into whitelisting agreements with targeted developers. (See id. ¶¶ 149, 188.)

28   Many major developers, faced with possible ruin, entered into such agreements (id. ¶¶ 12, 195,

                                                      3
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 8 of 31




 1   207-24), essentially restricting output of Social Data in exchange for Platform access. Facebook

 2   continued this practice until it finally removed core APIs from its Platform in April 2015,

 3   deliberately destroying 40,000 applications that relied on them. (Id. ¶¶ 160, 205.) The scheme led

 4   Facebook engineer George Lee to lament: “We sold developers a bill of goods . . . .” (Id. ¶ 192.)

 5                  The Instagram and WhatsApp Threats
 6          Facebook’s plan to destroy its competition had a glaring blind spot, which its spyware,
 7   Onavo, revealed. (CAC ¶¶ 248-93.) An app that did not rely on Facebook’s Platform could itself
 8   become a rival platform with its own social network, and Facebook’s API withdrawal would have
 9   no effect on that competitor. (Id. ¶¶ 274, 293.) Onavo identified the first such threat in 2011—
10   Instagram (id. ¶ 262)—and it continued to monitor Instagram’s rapid growth through April 2012,
11   when Zuckerberg offered approximately $1 billion for the company. (Id. ¶¶ 257, 260.) The Onavo
12   spyware also identified another looming threat—WhatsApp—and showed that the budding
13   messaging app was rivaling Facebook’s own Messenger app. In fact, WhatsApp dwarfed
14   Messenger app by almost two-fold in terms of messages sent per day. (Id. ¶¶ 283-87.) Faced with
15   another threat to its SDBE, Facebook felt compelled to buy WhatsApp for $22 billion, a
16   staggering number for an app with functionality Facebook already had and annual revenue in the
17   mere tens of millions of dollars. (Id. ¶¶ 290-91.) The Instagram and WhatsApp acquisitions
18   massively increased Facebook’s share of the Social Data and Social Advertising markets. (Id.
19   ¶¶ 274, 292-93.) Facebook operated WhatsApp and Instagram without integrating them with its
20   core product, but in March of 2019, Facebook reversed course. (Id. ¶¶ 15, 294.) Facebook is
21   currently scrambling to integrate the backends of all of its products. (Id. ¶ 294.) Upon completion,
22   the integration will give Facebook control over the largest, most engaged, user base and collection
23   of Social Data in the world—with over two billion users connected through its Platform. (Id.
24   ¶¶ 302-04.) That impending market unification would mean an irreversible strengthening of the
25   SDBE, and will prevent rivals, including developers in the Class and the named Plaintiffs, for
26   example, Lenddo (which continues to operate notwithstanding the damage Facebook wreaked on
27   it in 2015), from reentering the market. (Id. ¶ 307.)
28

                                                      4
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 9 of 31




                                               ARGUMENT
 1
            The CAC Plausibly Alleges a Section 2 Monopolization Claim
 2
            To plausibly plead a monopolization claim under Section 2 of the Sherman Act, a plaintiff
 3
     must allege “(a) the possession of monopoly power in the relevant market; (b) the willful
 4
     acquisition or maintenance of that power; and (c) causal antitrust injury.” In re NFL’s Sunday
 5
     Ticket Antitrust Litig., 933 F.3d 1136, 1159 (9th Cir. 2019). All three elements are met here.
 6
 7                  The CAC Alleges Willful Acquisition or Maintenance of Monopoly Power

 8                  1.      The CAC Alleges a Scheme to Monopolize the Relevant Markets

 9          The CAC sets forth a multipart scheme designed by Facebook to exclude rivals and

10   potential rivals from the Social Data and Social Advertising markets. The CAC alleges that in

11   2011, Facebook faced an existential threat from mobile applications (CAC ¶¶ 6-8, 89, 114-15),

12   which through specialized apps were providing similar functionality to Facebook’s desktop

13   product, including messaging and image sharing (id. ¶¶ 80-81). Facebook had been far behind in

14   its own mobile application, and was losing ground as it approached its initial public offering. (Id.

15   ¶¶ 85, 88-89.) In late 2011, Mark Zuckerberg and his senior lieutenants devised a scheme to

16   leverage Facebook’s third-party application platform to prevent rival applications from acquiring

17   enough social data to erode the social data barrier to entry (“SDBE”) protecting Facebook’s

18   business. (Id. ¶¶ 112-63.) Specifically, Facebook would identify and target specific categories of

19   competitive applications and demand that those apps provide their social data to Facebook—or

20   lose access to core functionality on Facebook’s Platform, including the ability to traverse a user’s

21   friends or to read and write to user news feeds. (Id. ¶¶ 117-19, 132-33.) Facebook decided to

22   withdraw access to that functionality even though it was profitably selling advertising to the

23   developers for those applications and reaping revenue from third-party application installs

24   resulting from that advertising. (Id. ¶¶ 103-11, 121-25.) Facebook also chose to forgo a planned

25   pricing scheme for API access to accomplish Zuckerberg’s directive. (Id. ¶¶ 111, 129-30.)

26          Facebook acquired spyware Onavo to monitor the usage of third-party mobile applications

27   on cell phones, and used data it obtained from Onavo to categorize applications to be shaken

28   down for data and mobile advertising. (CAC ¶¶ 14, 127, 128, 157-63, 176, 227-47, 260.) From

                                                      5
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 10 of 31




 1   September 2012 through April 2015, Facebook spied on users (id. ¶ 176), targeted app developers,

 2   and sought reciprocity agreements in exchange for continued access (id. ¶¶ 124-63), and in April

 3   2015, after it had obtained a critical mass of secret whitelisting and data-sharing agreements, it

 4   destroyed 40,000 applications that either posed too great of a competitive threat or that did not

 5   acquiesce to Facebook’s demands. (Id. ¶¶ 160, 205.) Facebook, on orders from Zuckerberg and

 6   his senior executives, did so over the objections of the company’s senior engineers and platform

 7   executives, who internally made clear that the Platform decisions were made in order to destroy

 8   Facebook’s competition, and lacked a business or technical justification. (Id. ¶¶ 164-82, 185.)

 9          The API withdrawal and whitelisting aspects of the scheme, although devastating to

10   competitive applications, would not necessarily prevent an application that did not rely on

11   Facebook’s platform from obtaining significant amounts of social data. (CAC ¶¶ 225-26.) If an

12   app obtained a critical mass of such data, it could erode the SDBE and become a rival social

13   network that could harvest and monetize social data in competition with Facebook. (Id. ¶¶ 348-

14   63.) Facebook therefore ordered that any competitive app be denied even the ability to purchase

15   advertising from Facebook—at any price. (Id. ¶¶ 121-22.) At the same time, Facebook used app

16   data provided by Onavo spyware to target for acquisition potentially competitive apps that were

17   rapidly growing—a process that led Facebook to acquire Instagram and WhatsApp once Onavo

18   showed exponential spikes in these apps’ user engagement and reach. (Id. ¶¶ 225-93.) Facebook

19   operated these companies independently for years, and only recently (within the past months)

20   began integrating them with its core business, in order to consolidate its power over segmented

21   global markets and prevent effective divestiture from potential regulatory action. (Id. ¶ 294-314.)

22          The net effect of this scheme was that (a) apps that competed or potentially competed with

23   Facebook were excluded from relevant (i.e., Social Data and Social Advertising) markets; (b)

24   specific apps were selected by Facebook as “winners” in predetermined categories, and instead

25   of being destroyed had their valuable social data forcibly extracted; and (c) independent apps not

26   reliant on Facebook’s Platform were acquired or otherwise removed from the competitive

27   landscape to prevent them from becoming rival platforms themselves. (CAC ¶¶ 11-13.) This

28   scheme allowed Facebook to maintain its monopoly of social data, which it monetized through

                                                     6
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 11 of 31




 1   supracompetitive-priced advertising (id. ¶¶ 16, 56-58, 381), and it allowed Facebook to maintain

 2   and strengthen the SDBE protecting its business (id. ¶¶ 348-458). All of this plainly alleges

 3   “willful acquisition or maintenance” of monopoly power. NFL’s Sunday Ticket, 933 F.3d at 1159.

 4                  2.      Facebook Cannot Dismember the API Withdrawal from the Scheme
 5          Facebook’s central Section 2 argument is an attempt to dismember the API withdrawal
 6   from the alleged scheme, and to attack that by itself as a refusal to deal. This attempt fails. As the
 7   Ninth Circuit recently reiterated in NFL’s Sunday Ticket, courts must take a “holistic” look at an
 8   allegedly anticompetitive scheme. 933 F.3d at 1152. “[T]he law requires that the character and
 9   effect of a conspiracy are not to be judged by dismembering it and viewing its separate parts, but
10   only by looking at it as a whole.” Id. (quotation marks omitted). Courts must “give plaintiffs the
11   full benefit of their proof without tightly compartmentalizing the various factual components and
12   wiping the slate clean after scrutiny of each.” Id. at 1152-52 (quotation marks omitted).
13          Here, the entire scheme must be considered together. For example, the API withdrawal
14   cannot be considered without also considering the whitelisting and data-sharing agreements—
15   because absent the threat of withdrawal, Facebook could not coerce competitors into handing over
16   their valuable Social Data. Likewise, the API withdrawal cannot be dismembered from the use of
17   Onavo to target developers for secret agreements and acquisitions, or from the anticompetitive
18   acquisitions of Instagram and WhatsApp—because without this conduct, Facebook’s API
19   withdrawal would not protect it against competitive apps, such as Instagram, that did not rely on
20   Facebook’s Platform for their business, functionality, and user base. The law is clear that a court
21   cannot consider a single part of this alleged conduct alone in determining whether exclusionary
22   conduct has been alleged. See Viamedia, Inc. v. Comcast Corp., 951 F.3d 429, 460–61 (7th Cir.
23   2020) (alleged tying conduct must be considered together with alleged refusal to deal conduct).
24                  3.      The API Withdrawal by Itself Is an Anticompetitive Refusal to Deal
25                          under Aspen Skiing
            In any event, the facts surrounding the API withdrawal, even by themselves, are sufficient
26
     to plead an unlawful refusal to deal under the Supreme Court’s Aspen Skiing Co. v. Aspen
27
     Highlands Skiing Corp., 472 U.S. 585 (1985), decision. There, the owner of three of four
28

                                                       7
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 12 of 31




 1   mountains (“the monopolist”) in a Colorado Ski area entered into an agreement with the operator

 2   of the fourth mountain to jointly market lift ticket passes for all four mountains. Id. at 590-92.

 3   When the monopolist sought a fixed percentage of the fourth mountain’s sales at prices well below

 4   the historical average, the owner of the fourth mountain refused and the monopolist terminated

 5   the profitable, jointly marketed lift ticket. Id. at 592-93. And, when the fourth mountain sought to

 6   purchase the monopolist’s lift tickets to bundle them with its own, the monopolist refused to sell

 7   them lift tickets, even at full retail price. Id. at 593-94. The Supreme Court affirmed a jury verdict

 8   finding a violation of Section 2 of the Sherman Act, holding that “the evidence supports an

 9   inference that Ski Co. was not motivated by efficiency concerns and that it was willing to sacrifice

10   short-run benefits and consumer goodwill in exchange for a perceived long-run impact on its

11   smaller rival.” Id. at 610–11.

12          In MetroNet Servs. Corp. v. Qwest Corp., 383 F.3d 1124 (9th Cir. 2004), the Ninth Circuit

13   highlighted three key facts from Aspen Skiing: (i) “the unilateral termination of a voluntary and

14   profitable course of dealing,” id. at 1132; (ii) the “willingness to sacrifice short-term benefits in

15   order to obtain higher profits in the long run from the exclusion of competition,” id.; and (iii) the

16   refusal to “provide their competitors products that were already sold in a retail market to other

17   customers,” id. at 1133. Moreover, it is also relevant under Aspen Skiing whether the refusal to

18   deal was undertaken in the “absence of a legitimate business justification.” Image Tech. Servs.,

19   Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1209 (9th Cir. 1997). All of these key facts identified

20   in Aspen Skiing and MetroNet are present here, as well as direct allegations that Facebook itself

21   internally believed that the withdrawal of the APIs lacked any business or technical justification.

22          Specifically, the CAC alleges that from 2011 through the withdrawal of the APIs in April

23   2015, Facebook voluntarily entered into profitable business arrangements with third-party

24   developers, which Zuckerberg secretly decided to destroy years before the ultimate API

25   withdrawal. The apps developed by these developers increased the value of Facebook’s network,

26   and developers gained access to Facebook’s user base through the APIs and through advertising.

27   (CAC ¶¶ 99-102.) Facebook in fact sold advertising to mobile app developers, including on a per

28   installation basis, and had even formulated tiered pricing for its API access. (Id. ¶¶ 103-11.) Per

                                                       8
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 13 of 31




 1   the CAC, “[a]lthough Facebook had made significant amounts of revenue and profit selling access

 2   to its social data through its APIs and its NEKO advertising system and had planned to expand

 3   that business, it chose not to, sacrificing those significant profits.” (Id. ¶¶ 112, 152.) Facebook

 4   decided to implement a plan that “prevented any competitive third-party application from buying

 5   social data from Facebook, either through its Platform APIs or through its advertising Platform.”

 6   (Id. ¶ 121.) As Vernal internally explained to Lessin in August 2012, Facebook would “not allow

 7   things which are at all competitive to ‘buy’ this data from us.” (Id. ¶ 121 (emphasis added).)

 8   Indeed, in January 2013, Zuckerberg ordered that certain competitive app developers, such as

 9   WeChat, Kakao, and Line be blocked from using the core APIs and Facebook’s advertising

10   platform. (Id. ¶¶ 145-47.) This plan to forgo selling social data had been ratified by Facebook’s

11   board, which was presented in August 2012 with “various revenue models to monetize

12   [Facebook’s] Platform, including its APIs,” including “charging per company, per application,

13   per user, or per API call,” but “opted to do none of those things.” (Id. ¶¶ 129-30.)

14          Facebook decided instead that it would approach targeted Platform developers for secret

15   whitelisting deals and, after years of doing so, destroy the remaining applications relying on

16   Facebook’s Friends, Newsfeed and other core APIs. “Facebook knew that these changes would

17   eliminate the ‘growth channel used by 23% of all Facebook apps’ and that 89% of the top 1,000

18   iPhone apps relied on the full friends list, with 75% of the top 1,000 iPhone apps relying on the

19   Friends permissions APIs.” (CAC ¶ 135.) Facebook profited from the engagement generated by

20   selling advertising to these applications, and also from using the social data those apps generated

21   to target content and sell advertising, but Facebook destroyed all of this as part of its scheme to

22   maintain a monopoly in the Social Data and Social Advertising markets. (Id. ¶¶ 11, 149, 379-80.)

23   As the Ninth Circuit explained in MetroNet, these are precisely the sort of facts that give rise to

24   an Aspen Skiing claim, and they are pleaded with painstaking particularity in the CAC.

25          The CAC also alleges that there was no legitimate business or technical justification for

26   the API withdrawal. Facebook’s own senior executives were contemporaneously clear on that

27   point. As Facebook Platform engineer Bryan Klimt wrote in an email to Facebook’s head of APIs,

28   Ilya Sukhar: the “rumors floating around about why we are doing this [removing the APIs]” are

                                                      9
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 14 of 31




 1   “clearly pablum designed to make engineers think this decision has solid technical reasons.”

 2   (CAC ¶ 169.) Klimt was clear that the rumored justifications for doing so were “False,” “non-

 3   sequitur[s],” and that the decision to remove APIs “so core to the developer experience” was

 4   “ridiculous on its face” and beyond “parody.” (Id.) He explained the real reason for the

 5   withdrawal: “[W]e are doing this as a protectionist grab to make sure no one else can make a

 6   competing social network by bootstrapping our social graph.” (Id. ¶ 171 (alteration in CAC).)

 7   Sukhar agreed, noting that the decision meant that developers “will get totally fucked by this and

 8   it won’t even be for the right reason” and that his “engineers think this plan is insane” such that

 9   he refused “to support an all hands [meeting] to convince them otherwise.” (Id. ¶ 178.)

10   Facebook’s assertion that the CAC is conclusory on this point (Mot. at 24) is thus demonstrably

11   false. The CAC includes specific facts, including the statements of Facebook’s own executives,

12   plausibly showing that the API withdrawal lacked any legitimate, non-pretextual business or

13   technical justification for a refusal to deal (or for any rule of reason claim, for that matter), which

14   vaults over Plaintiffs’ pleading burden. See Viamedia, 951 F.3d at 462 (“To the extent that refusal-

15   to-deal claims require more at the pleading stage, it is enough to allege plausibly that a refusal to

16   deal has some of the key anticompetitive characteristics identified in Aspen Skiing.”).

17                  The CAC Adequately Pleads that Facebook Possessed Market Power
18          Market power can be shown through either “direct evidence of the injurious exercise of
19   market power” or “circumstantial evidence pertaining to the structure of the market.” Rebel Oil
20   Co. v. Atl. Richfield Co., 51 F.3d 1421, 1434 (9th Cir. 1995). Direct evidence includes “evidence
21   of restricted output and supracompetitive prices, that is direct proof of the injury to competition
22   which a competitor with market power may inflict, and thus, of the actual exercise of market
23   power.” Id. “To demonstrate market power circumstantially, a plaintiff must: (1) define the
24   relevant market, (2) show that the defendant owns a dominant share of that market, and (3) show
25   that there are significant barriers to entry and show that existing competitors lack the capacity to
26   increase their output in the short run.” Id. The CAC alleges two relevant markets: the Social Data
27   and Social Advertising markets. The CAC plausibly pleads the existence of both markets, and
28   plausibly pleads that Facebook had market power in each of them.

                                                       10
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 15 of 31




                     1.      The Social Data Market
 1
             The CAC specifically and plausibly alleges the existence and boundaries of a market for
 2
     social data, which is a particular form of user data that arises from “the interaction among users”
 3
     on social networks that provide users with “among other things, the ability to send each other
 4
     messages, signals, such as ‘likes’ or ‘pokes,’ photos and video, view information about others in
 5
     their network, and the ability to explore other connections among their friends.” (CAC ¶ 316.)
 6
     Social networks and applications collect this data, “including what they share, what they send
 7
     each other, what they view or find interesting, and even their web and mobile traffic outside of
 8
     the social network,” and then monetize that data by, for example, selling “targeted advertising on
 9
     an advertising platform,” app installs, or API access. (Id. ¶ 317.) “Not all data is social data.” (Id.
10
     ¶ 321.) Specifically, social data has a particular utility; that is, it allows “fine-tuned targeting of
11
     individuals by granular attributes.” (Id. ¶ 317.) Social data arises only from user engagement
12
     across a network of other users, meaning that the “data valuable to participants in the Social Data
13
     Market is data resulting from user-to-user or user-to-content interactions that reveal the
14
     preferences, affiliations, proclivities, political leanings, or other attributes of the user.” (Id. ¶ 320.)
15
     That is why a “credit card statement,” while perhaps indicative of a user’s “preferences and
16
     spending habits,” does not create or on its own comprise social data, because “that data is not
17
     shared among a network of users.” (Id. ¶ 321.) Likewise, “[m]essage boards and video sharing
18
     sites may not be market participants because user interactions are not through a network, but
19
     instead may be broadcasted for general consumption of anyone who accesses the site.” (Id. ¶ 322.)
20
     Such broadcasted data “is derived from unilateral user conduct, not the propagation of a user’s
21
     actions through a network.” (Id. ¶ 322.)
22
             The market and its boundaries are supported by Facebook’s own internal documents.
23
     Facebook itself internally referred to “social data” (CAC ¶ 51), and its employees categorized
24
     market participants using real-time user engagement and reach information that Facebook
25
     covertly obtained using Onavo spyware. (Id. ¶¶ 127.) The CAC identifies specific products and
26
     companies that participate in the Social Data market, and painstakingly describes categories and
27
     identities of apps that Facebook itself viewed as competitors in this market. (Id. ¶¶ 127, 157.) For
28

                                                         11
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 16 of 31




 1   example, in August 2012, after being tasked by senior executives with determining which apps

 2   were competitive with Facebook and should be targeted for “reciprocity agreements,” Facebook

 3   VP David Fischer observed “that a large part of the market for our network will come from current

 4   and potential competitors” and then identified categories and apps for a “ban on ‘competitors.’”

 5   (Id. ¶ 127.) Those included “Social network apps (Google+, Twitter, Path, etc.)”; “Photo sharing

 6   apps (Picasa, Flickr, LiveShare, Shutterfly, etc.)”; “Messaging apps (WhatsApp, Viber, Imo,

 7   KakaoTalk, etc.)”; “Local apps (Google+ local, Google Offers, Yelp, yp, etc.)”; “Social search

 8   apps (HeyStaks, Wajam, etc.)”; and “Platforms (Google Play, Amazon, etc.).” (Id. ¶ 127.)

 9          Facebook thus identified “its direct, horizontal competitors” in the Social Data market,

10   and targeted them for exclusion from that market. (CAC ¶¶ 128, 134, 175, 177) Indeed,

11   Facebook’s internal concern was that apps in these categories could use access to social data

12   provided by Facebook’s Platform to begin (or expand) generating their own social data and,

13   thereby, directly compete with Facebook’s social network. (See, e.g., id. ¶ 121 (Vernal: Facebook

14   “would not allow things which are competitive to buy this data from us”); ¶ 134 (Osofsky, head

15   of Platform: Facebook will “define competitive networks + require they have a deal with us” for

16   “data reciprocity”); ¶ 132 (Vernal: “We are going to dramatically reduce the data we expose via

17   the Read API . . . . We are going to limit the ability for competitive networks to use our platform

18   without a formal deal in place . . . . We are going to require that all platform partners agree to data

19   reciprocity.”); ¶ 138 (Vernal: “[A company must share] every piece of content by that user that

20   can be seen by another user. What Mark is saying is he wants certain partners (I assume not all)

21   to give us news feeds on behalf of their users, which is kind of crazy.” (emphasis added)).)

22   Facebook’s senior executives were unequivocal that when they shut down apps, they were

23   shutting them down “because we are ultimately competitive with all of them.” (Id. ¶ 162

24   (emphasis added).) In 2013, after identifying competing third-party apps that produced social data,

25   Facebook’s Papamiltiadis explained that these apps “overlap with Facebook products” and “could

26   compromise our success in those areas.” (Id. ¶ 175.) In October 2013, Purdy explained that

27   Facebook had been internally dividing apps into “three buckets: existing competitors, possible

28   future competitors, developers that we have alignment with on business model.” (Id. ¶ 177.)

                                                       12
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 17 of 31




 1          Facebook now claims to be incredulous that the third-party apps identified, targeted, and

 2   attacked by Facebook are “horizontal competitors of Facebook,” and argues that none of these

 3   apps could “replace” Facebook. (Mot. at 20.) But the third-party developers identified in the

 4   complaint, including Plaintiffs themselves (CAC ¶ 190), are alleged to have competed with

 5   Facebook for social data (and in the Social Data market) based on statements and analysis by

 6   Facebook’s own senior executives—statements made after Zuckerberg ordered an exhaustive

 7   audit of the entire gamut of third-party applications to identify and categorize Facebook’s

 8   competition. Facebook also quibbles with the market definition itself, arguing by fiat that other

 9   forms of user data should be included, such as a “credit card statement.” (Mot. at 18.) But this is

10   inconsistent not only with the CAC’s definition of the market, but with Facebook’s own view of

11   which apps it competed with at the time—not a single credit card is contemporaneously listed as

12   a potential competitor during Facebook’s audit to search for and destroy competitive applications.

13   Rather, what all apps identified and targeted by Facebook had in common is that they were

14   inherently social (e.g., dating, image sharing, and messaging apps) and produced social data as a

15   byproduct of engagement. These apps encompassed “the group or groups of sellers or producers

16   who have actual or potential ability to deprive each other of significant levels of business” and

17   plausibly comprised (and comprise) the participants in the Social Data market. Newcal Indus.,

18   Inc. v. Ikon Office Sol., 513 F.3d 1038, 1045 (9th Cir. 2008). Facebook may believe other products

19   should have been considered competitive, but that was not Facebook’s view contemporaneous to

20   its scheme. Facebook’s own statements, as alleged in the CAC, are taken as true for the purposes

21   of market definition, and those statements are entirely consistent with the defined market here.

22          The CAC also clearly alleges market power in the Social Data market. Social data is

23   acquired from users and sold as advertising, as API access, or in other forms, such as on a per-

24   event basis (e.g., when a third-party app is installed by a user targeted with social data). (CAC

25   ¶¶ 109-11.) Facebook repeatedly raised prices for the sale of social data through its advertising

26   channel, and did so without sacrificing any demand. (Id. ¶¶ 16, 56-58 (Facebook increased prices

27   significantly and as high as by 2.9x year after year), 381.) The CAC also alleges that through its

28   destruction of 40,000 Platform apps and its contemporaneous whitelisting of anointed apps that

                                                     13
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 18 of 31




 1   provided Facebook with their social data, Facebook obtained control over the supply and output

 2   of social data in the Social Data market—and restricted that output. (Id. ¶¶ 216-24.) These facts

 3   directly plead the existence of market power. And circumstantial factors also support this

 4   conclusion. The CAC alleges that the Social Data market is protected by the SDBE, which arises

 5   from the positive-feedback loop that results when a market participant obtains a critical mass of

 6   social data. (Id. ¶ 348.) The CAC alleges that a critical mass of Social Data is required to attract

 7   and engage users on a social networking platform, and in turn, those users generate more social

 8   data, which allows the social network to better target content and advertising to users, which in

 9   turn attracts more users. (Id. ¶ 54 (Lessin explaining: “[T]he more people that use the system, the

10   more information we have on how to make more people use the system.”).)

11          Per the CAC, Facebook reached that critical mass after it defeated rivals MySpace and

12   Friendster, and strengthened the SDBE through the alleged scheme. (CAC ¶¶ 348-50.) The CAC

13   describes Google’s attempt to traverse that barrier to entry, and alleges that despite bringing

14   considerable resources to bear, including a large user base, Google’s Google+ product failed to

15   gain traction because it did not garner enough user engagement to generate the social data needed

16   to disrupt the SDBE protecting Facebook’s dominant position. (Id. ¶¶ 353-55.) The CAC also

17   alleges that Facebook’s properties, including Instagram, WhatsApp, Facebook Messenger, and

18   the core Facebook product, gave Facebook a 66% share of the Social Data market. (Id. ¶¶ 328-

19   29.) The CAC alleges that the market is “highly concentrated,” with a staggering Herfindahl-

20   Hirschman Index (“HHI”) of 4,586. (Id. ¶ 330.) All of this is sufficient to plead that Facebook

21   possessed market power in the Social Data market. Facebook offers no argument to the contrary.

22                  2.      The Social Advertising Market
23          The CAC alternatively alleges that the Social Advertising market is the relevant market
24   monopolized. Specifically, “Facebook’s dominance can be viewed through its sales in its
25   advertising channel.” (CAC ¶ 341.) The CAC is clear that “social advertising is not fungible or
26   interchangeable with advertising on other digital platforms” because “of the extensive ability to
27   target advertising to users on social media sites like Facebook.” (Id.) As the CAC explains,
28   “[u]nlike search advertising,” the other ubiquitous form of Internet advertising, “Facebook’s

                                                     14
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 19 of 31




 1   advertising platform allowed advertisers to target Facebook’s user base by their attributes and

 2   behavior, not by a query entered into a search box.” (CAC ¶ 46.) Moreover, the CAC alleges that

 3   “unlike in search, user identity [is] not only discoverable, it [is] willingly provided by users—as

 4   [is] the identity for those users’ closest friends and family members.” (Id.) Unlike any other form

 5   of advertising, including banner advertising, “the identities [can] be tracked and targeted

 6   throughout the Internet.” (Id.) Thus, “search and banner advertising are not reasonable substitutes.”

 7   (Id. ¶ 341.) Indeed, when Facebook audited applications using Onavo, including apps outside of

 8   its Platform, it never identified a non-social advertiser as a competitor. In fact, Facebook internally

 9   identified Google+ as a competitor, but not Google’s search product. (Id. ¶ 353.)

10          As with the Social Data market, the CAC pleads all the hallmarks of market power. The

11   CAC alleges that Facebook has an approximately 80% share of the Social Advertising market and

12   has possessed above 70% of the market since 2015, with its revenues growing almost every year

13   after the commencement of Facebook’s anticompetitive scheme. (CAC ¶ 342-44.) The CAC

14   alleges that the Social Advertising market includes other apps and social networks that monetize

15   their social data as advertising, with the Facebook as the dominant player, followed by Twitter

16   and LinkedIn. (Id. ¶ 346.) Among these three competitors, Facebook has 86% of the revenue

17   share. (Id. ¶ 347.) The CAC is clear that Facebook raised prices in the Social Advertising market

18   year after year, and that Facebook’s dominance is protected by the same SDBE protecting the

19   Social Data market. (Id. ¶ 381.) All of this is sufficient to define the market and to allege

20   Facebook’s market power therein. And because the CAC specifically alleges the boundaries of

21   the Social Advertising market, including cross-elasticity of demand and non-fungibility of social

22   advertising products versus other forms of Internet advertising (id. ¶¶ 341-47), Facebook is wrong

23   to rely on Hicks v. PGA Tour, Inc., 897 F.3d 1109 (9th Cir. 2018)—a case in which plaintiffs

24   failed to allege any distinction between their alleged market (live action golf endorsements) and

25   other forms of golf advertising. Id. at 1122.

26                  The CAC Pleads Attempted Monopolization of the Relevant Markets
27          The CAC alternatively alleges an attempted monopolization of the relevant markets. This
28   claim requires, in addition to the elements of monopolization stated above, “specific intent to

                                                       15
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 20 of 31




 1   control prices or destroy competition” and a “dangerous probability of success.” Cost Mgmt.

 2   Servs., Inc. v. Wash. Natural Gas Co., 99 F.3d 937, 949 (9th Cir. 1996). The CAC is replete with

 3   allegations of specific intent to monopolize. For example, the CAC alleges that Mark Zuckerberg

 4   devised the scheme to withdraw the APIs and to extract data from targeted competitors (CAC

 5   ¶ 112, 117); that his executives carried out his plans (id. ¶¶ 124-25); that Facebook audited

 6   competing applications for targeting and used spyware on user phones to do so (id. ¶ 127); that

 7   Facebook’s executives understood that the purpose of the scheme was for “competitive” reasons,

 8   not technical ones (id. ¶¶ 132, 134, 171); and that Facebook’s executives misled developers in

 9   service of that scheme (see infra at 19-24). Next, as described above, the scheme, including the

10   acquisitions of WhatsApp and Instagram, had a dangerous probability of success: it significantly

11   increased Facebook’s share of the relevant markets, strengthened the barrier to entry, and allowed

12   Facebook to repeatedly raise prices without affecting demand. (Id. ¶¶ 56-57, 376.) All of this is

13   sufficient to plead attempted monopolization under Section 2 of the Sherman Act.

14                  The CAC Alleges Antitrust Injury Resulting from Facebook’s Scheme
15          Facebook curiously challenges whether the straightforward, carefully explained
16   anticompetitive scheme alleged in the CAC caused antitrust injury to Plaintiffs. This challenge
17   fails. As the CAC sets forth in painstaking detail, Facebook’s scheme had the purpose and effect
18   of eliminating from the Social Data and Social Advertising markets actually and potentially
19   competitive third-party applications, including Plaintiffs; extracting valuable social data from the
20   remaining whitelisted apps on its platform; and using this extracted data to build up the SDBE
21   protecting Facebook’s business—thereby further preventing competition in the relevant markets,
22   including by foreclosing would-be re-entrants like Plaintiff Lenddo. (CAC ¶¶ 364-85.) The CAC
23   explains that the net effect of the scheme was that Platform developers—including Plaintiffs and
24   the Class—were directly excluded from the relevant markets by Facebook’s anticompetitive
25   conduct; that entry and reentry of rival social networks and applications was hindered, and in
26   many cases foreclosed, by the strengthening of the SDBE; and that Facebook was free to raise
27   prices for social data and social advertising as a result, which it did year after year. (Id.) These
28   detailed allegations—ignored by Facebook in its Motion—set forth paradigmatic antitrust injuries,

                                                     16
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 21 of 31




 1   which flow directly from the Sherman Act and Clayton Act violations alleged in the CAC, and

 2   which indisputably harmed Plaintiffs and the class.

 3          Facebook separately argues that the CAC fails to allege antitrust injury in the Social

 4   Advertising market because Plaintiffs are supposedly not market participants. (Mot. at 20.) This

 5   is flat wrong. Mobile apps often harvest social data from their users and do not monetize that data

 6   for years. This does not mean they could not do so, and would not be potential market entrants

 7   but for Facebook’s anticompetitive conduct, which destroyed their apps. Moreover, Facebook’s

 8   argument elides the CAC’s actual allegations: that Plaintiffs were targeted by Facebook as part

 9   of a coordinated scheme leveraging API manipulation (including secret whitelist agreements)

10   across an entire Platform to gain and preserve monopoly power in the Social Data and Social

11   Advertising markets. The attack on Plaintiffs was inextricably intertwined with the whitelisting

12   scheme. This is enough for antitrust injury, irrespective of whether the Plaintiffs were, at the time

13   they were destroyed by Facebook’s scheme, monetizing through social advertising. See Blue

14   Shield of Va. v. McCready, 457 U.S. 465, 483-84 (1982).

15          The CAC Plausibly Alleges a Claim under Section 1 of the Sherman Act
16          Section 1 of the Sherman Act states that “[e]very contract, combination . . ., or conspiracy,
17   in restraint of trade or commerce” is illegal. 15 U.S.C. § 1. A violation of this provision requires
18   a showing of an “unreasonable restraint.” Nw. Wholesale Stationers, Inc. v. Pac. Stationery &
19   Printing Co., 472 U.S. 284, 289 (1985). The CAC alleges that Facebook withdrew the core APIs
20   as to Plaintiffs and the Class while secretly entering into a series of horizontal whitelisting and
21   data-sharing agreements with targeted developers for continued access to those APIs. This (a)
22   eliminated other potential sources of social data and social advertising, including from Plaintiffs
23   and the Class, and (b) ensured that Facebook controlled the social data generated by the
24   whitelisted co-conspirators. The CAC expressly alleges the existence of these agreements (CAC
25   ¶¶ 207-24), and pleads that the counterparties were direct competitors with Facebook—according
26   to Facebook itself (id. ¶ 127-28). The claim is thus a straightforward horizontal output restriction,
27   which is per se illegal. See NFL’s Sunday Ticket, 933 F.3d at 1150 n.5. Facebook does not address
28   any of this. Instead, it characterizes the Section 1 claim as a “bizarre hub and spoke” (Mot. at 25),

                                                      17
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 22 of 31




 1   apparently to resist per se treatment. But even under a rule of reason analysis, the Section 1 claim

 2   stands. As the CAC explains—including through Facebook’s own documents and through the

 3   words of its senior executives (Id. ¶¶ 168-72)—the agreements between Facebook and whitelisted

 4   developers lacked any legitimate business or technical basis, such that there were no

 5   procompetitive justifications for these agreements to outweigh their anticompetitive effects in the

 6   Social Data and Social Advertising markets. This is sufficient to state a claim under Section 1.

 7   See Thomsen v. W. Elec. Co., 512 F. Supp. 128, 133 (N.D. Cal. 1981), aff’d, 680 F.2d 1263 (9th

 8   Cir. 1982) (“[T]o be actionable, a conspiracy must lack a legitimate business purpose and have

 9   an anti-competitive effect.”).

10          The CAC Plausibly Alleges a Clayton Act Section 7 Claim
11          Section 7 of the Clayton Act prohibits transactions whose effect “may be substantially to
12   lessen competition, or to tend to create a monopoly.” 15 U.S.C. § 18. A Section 7 plaintiff must
13   plausibly allege (1) a relevant market and (2) “a likelihood that competition may be ‘foreclosed
14   in a substantial share of . . . (that market).” United States v. E.I. du Pont de Nemours & Co., 353
15   U.S. 586, 595 (1957); Saint Alphonsus Medical Ctr.-Nampa Inc. v. St. Luke’s Health Sys., Ltd.,
16   778 F.3d 775, 783-88 (9th Cir. 2015). Plaintiffs have done so here. First, as explained earlier in
17   this brief, the CAC specifically and plausibly alleges two product markets that are relevant to the
18   Instagram and WhatsApp acquisitions: the Social Data market and the Social Advertising market.
19   (See supra at 10-16.) Next, the CAC plausibly alleges both: (i) a past foreclosure of competition
20   in the Social Data and Social Advertising markets flowing from the acquisitions of Instagram and
21   WhatsApp (CAC ¶¶ 248-93), which foreclosure of competition injured all Plaintiffs (id. ¶¶ 18-
22   25, 373-81); and (ii) an ongoing, growing, and imminently irreversible foreclosure of competition
23   in the Social Data and Social Advertising markets due to the so-called “back-end integration” of
24   Instagram and WhatsApp with the core Facebook product (id. ¶¶ 294-314), which foreclosure of
25   competition harms Plaintiff Lenddo (and others similarly situated) who wish to enter and/or
26   increase their presence in the Social Data and Social Advertising markets (id. ¶¶ 20-21, 374-85).
27   Indeed, as to Facebook’s back-end integration, the CAC alleges that integrating Instagram and
28   WhatsApp with the core Facebook product would massively and irreversibly increase

                                                     18
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 23 of 31




 1   concentration in already concentrated product markets (see id. ¶¶ 330 (pre-integration HHI of

 2   4586 in Social Data market), 347 (pre-integration HHI of 7685 in Social Advertising market)) by

 3   removing geographic segmentation between the respective Instagram, WhatsApp, and Facebook

 4   user bases—effectively handing Facebook a durable worldwide monopoly in the Social Data and

 5   Social Advertising markets (id. ¶¶ 328-40, 340-47).

 6          Facebook does not directly challenge the adequacy of Plaintiffs’ Section 7 claim, ignoring

 7   the statutory elements and presenting a conflated “Counts IV and V” antitrust injury argument

 8   that, among other problems, provably misrepresents the CAC’s actual injury allegations.

 9   Compare CAC ¶¶ 374-85 (specific factual allegations of antitrust injury directed toward

10   Instagram and WhatsApp acquisitions and the imminent back-end integration of these assets with

11   the core Facebook product), with Mot. at 16-17 (“The injury plaintiffs claim they suffered is that

12   Instagram and WhatsApp do not serve as ‘alternative platforms upon which developers excluded

13   by Facebook’s API removal could build their apps.’”). But as explained above, Plaintiffs

14   sufficiently allege a Section 7 claim regarding the Instagram and WhatsApp acquisitions,

15   including plausible allegations of antitrust injury. See Optronic Techs., Inc. v. Ningbo Sunny Elec.

16   Co., Ltd., 2019 WL 1429631, at *4 (N.D. Cal. Mar. 29, 2019) (allegations that a transaction

17   between two dominant telescope manufacturers “erected a barrier to a competitor’s expansion”

18   stated a Section 7 claim).

19          Plaintiffs’ Claims Are Timely
20          Facebook’s Motion begins by asserting that Plaintiffs’ claims are time-barred. (Mot. at 6-
21   10.) These arguments do not hold up to legal or factual scrutiny. Facebook materially
22   mischaracterizes, then misapplies, the governing law on fraudulent concealment and laches—and
23   it simply ignores nearly all of the CAC’s pertinent factual allegations in doing so.
24                  Plaintiffs’ Sherman Act Claims Are Timely Under the Fraudulent
25                  Concealment Doctrine
            First, all of Plaintiffs’ Sherman Act claims (Counts I, II, III, and V) are timely based on a
26
     straightforward application of the fraudulent concealment doctrine, which tolls the four-year
27
     limitations period under 15 U.S.C. § 15b “if the defendant fraudulently concealed the existence
28

                                                     19
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 24 of 31




 1   of a cause of action in such a way that the plaintiff, acting as a reasonable person, did not know

 2   of its existence.” Hexcel Corp. v. Ineos Polymers, Inc., 681 F.3d 1055, 1060 (9th Cir. 2012)

 3   (emphasis added). “The plaintiff carries the burden of pleading and proving fraudulent

 4   concealment; it must plead facts showing that the defendant affirmatively misled it, and that the

 5   plaintiff had neither actual nor constructive knowledge of the facts giving rise to its claim despite

 6   its diligence in trying to uncover those facts.” Id. (quoting Conmar Corp. v. Mitsui & Co. (U.S.A.),

 7   Inc., 858 F.2d 499, 501 (9th Cir. 1988) (brackets and italics removed; emphasis added)).

 8   Defendant’s concealment must prevent Plaintiffs from both actually knowing and constructively

 9   knowing of their legal claims, where a “plaintiff is deemed to have had constructive knowledge

10   if it had enough information to warrant an investigation which, if reasonably diligent, would have

11   led to the discovery of the fraud.” Hexcel, 681 F.3d at 1060 (quoting Beneficial Standard Life Ins.

12   Co. v. Madariaga, 851 F.2d 271, 275 (9th Cir. 1988)).

13          Here, the CAC comfortably pleads fraudulent concealment with respect to all the Sherman

14   Act claims. Facebook fraudulently concealed the existence of the facts giving rise to Plaintiffs’

15   Sherman Act claims from December 2012 through November 2019—and the CAC expressly and

16   plausibly alleges the who, what, when, where, why, and how of this concealment.

17          For example, as Facebook’s own Motion concedes, Plaintiffs’ Sherman Act claims

18   respectively require, among other things: willfully acquired or maintained monopoly power in a

19   relevant market (Section 2 monopolization); predatory, exclusionary, and anticompetitive

20   conduct, plus specific intent to monopolize (Section 2 attempted monopolization); and an

21   agreement, conspiracy, or combination between Facebook and one or more other entities that

22   unreasonably restrained trade, with anticompetitive effects in a relevant market (Section 1

23   violation). As described in detail in the CAC (and in this brief), Facebook’s private actions,

24   communications, and agreements between 2012 and 2015 comprised an anticompetitive scheme

25   entailing each of the above elements. But as the CAC specifically alleges—and as Facebook

26   cannot plausibly deny—Facebook’s public-facing actions between 2012 and 2019 did not reveal

27   to Plaintiffs any of the above facts giving rise to their claims. (See CAC ¶¶ 202-06; 386-87.)

28

                                                      20
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 25 of 31




 1          Indeed, Facebook’s public-facing actions between 2012 and 2019 did not reveal to

 2   Plaintiffs anything but a seemingly legitimate (albeit abrupt and impactful) business decision by

 3   Facebook to deprecate certain Platform APIs. (See id.) It was not until November 2019, when

 4   NBC News published internal Facebook documents, that Plaintiffs reasonably could have

 5   determined that Facebook’s jarring public actions, including its precipitous API withdrawal, were

 6   in fact part of an anticompetitive scheme devised and executed by Mark Zuckerberg himself—a

 7   scheme entailing willful acquisition and maintenance of monopoly power; predatory,

 8   exclusionary, and anticompetitive conduct and specific intent to monopolize; secret whitelist and

 9   data sharing agreements restricting social data output; and other specific facts giving rise to

10   Sherman Act claims on behalf of the Plaintiffs.

11          The reason Plaintiffs went years without actual and constructive knowledge of the facts

12   giving rise to their Sherman Act claims is no mystery: this was the result of affirmative acts by

13   Facebook, on the orders of Mark Zuckerberg himself, to fraudulently conceal from Plaintiffs and

14   other developers the factual particulars of Facebook’s multi-year anticompetitive scheme. The

15   CAC pleads the specifics of Facebook’s fraudulent concealment in Rule 9(b)-compliant detail:

16      •   In December 2012, after Facebook had planned to announce its decision not to allow

17          access to Friends data through its Friends and News Feed APIs in a public blog post,

18          Zuckerberg vetoed that decision and decided to enforce the decision selectively and

19          covertly after deliberately analyzing Facebook’s competitors. (CAC ¶ 144.)

20      •   In January 2013, Facebook Global Operations VP Justin Osofsky pleaded with Michael

21          Vernal, Facebook Platform Engineering VP, to make an announcement that would send a

22          clear signal to developers, but Vernal responded that Zuckerberg had already rejected that

23          approach. (CAC ¶ 148.) As Vernal explained, telling developers about the decision meant

24          bearing the “very real cost” of “changing the rules” including the “PR cost” of betraying

25          developers Facebook had induced to build for Facebook’s Platform. (Id.)

26      •   In March 2013, Facebook’s key Platform employees, including Douglas Purdy, Director

27          of Engineering for Platform, encouraged making an up-front announcement that the APIs

28          would be unavailable and then negotiating a deal for access to the Platform. (CAC ¶ 154.)

                                                    21
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
          Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 26 of 31




 1       Instead, Facebook continued its campaign of quietly shutting down competitors’ access to

 2       APIs and then privately asking them to make a reciprocity deal. (Id. ¶ 155.)

 3   •   In August 2013, Senior Platform Engineer Bryan Klimt wrote a lengthy email explaining

 4       that “protectionist” competitive concerns—and not legitimate technical or business

 5       justifications—were the reason for the secret API deprecation, and emphasized that public

 6       revelation of Facebook’s plans would “send a clear message to developers: Facebook

 7       Platform comes second to Facebook the Social Network Product,” which was a problem

 8       because “an unstable platform isn’t really a platform at all.” (CAC ¶ 171; see id. ¶¶ 168-

 9       72.) Nonetheless, on orders from Zuckerberg himself, Facebook continued to keep its API

10       plans—including its whitelisting and data sharing process—secret from Platform

11       developers, and continued to use secret spyware from Onavo to conduct the key

12       information-gathering aspect of its scheme. (CAC ¶¶ 174-80.)

13   •   In September-December 2013, Facebook secretly negotiated with targeted developers for

14       private whitelist and data sharing agreements, which implemented reciprocity and made

15       Facebook a data passthrough in the Social Data market ahead of a secretly-planned API

16       shutdown. (CAC ¶¶ 183-93.) This was all done in complete silence from Platform

17       developers like Plaintiffs—deliberately, by Zuckerberg’s own mandate. (Id.)

18   •   In 2014, as the planned API deprecation drew nearer, Facebook’s secrecy measures

19       actually increased—again, at the mandate of Zuckerberg himself. (CAC ¶¶ 182-201.)

20       Even though a January 2014 presentation for Zuckerberg summarized the secret app audit

21       process and upcoming changes to the Platform that would make it “impossible to build”

22       an app without a whitelist agreement from Facebook (id. ¶ 196), Facebook executives,

23       including Purdy and Vernal, continued to evangelize the APIs to developers (id. ¶ 197.)

24   •   The real reason for the removal of the APIs was kept tightly under wraps. In April 2014,

25       right before the announcement ahead of F8 that Facebook was “removing several rarely

26       used API endpoints; visit our changelog for details”—which was itself false and

27       misleading—Vernal warned Ilya Sukhar, Facebook Head of Developer Products, that if

28

                                                22
     PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
               FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 27 of 31




 1          any mention was made of the competitive reasons for the removal of APIs (as Sukhar

 2          wanted), there would be a “high likelihood of breaking into jail.” (CAC ¶ 201.)

 3      •   Between May 2014 and April 2015, Facebook continued to secretly enter into whitelist

 4          and data sharing agreements with targeted parties, while publicly—and falsely—telling

 5          developers (for example, Airbiquity) that the deprecated APIs “won’t be available to

 6          anyone” after April 30, 2015, and that “all similar integrations will be subject to the same

 7          deprecations/restrictions.” (CAC ¶ 213; see id. ¶¶ 207-17.)

 8      •   Facebook’s intentional concealment of the true details of its Platform scheme continued

 9          until November 6, 2019, when NBC News published a trove of internal Facebook

10          documents and communications, revealing detailed facts about willful acquisition and

11          maintenance of monopoly power; exclusionary and anticompetitive conduct and specific

12          intent to monopolize; and secret whitelist agreements restraining trade in the Social Data

13          and Social Advertising markets—which give rise to Plaintiffs’ Sherman Act claims. (CAC

14          ¶¶ 386-87.)

15          In view of these affirmative acts of concealment by Facebook—all specifically alleged in

16   the CAC—Plaintiffs plainly lacked not just actual knowledge, but constructive knowledge, of

17   Facebook’s anticompetitive scheme (including the particular facts giving rise to Plaintiffs’

18   Sherman Act claims) for years, until internal documents were revealed in November 2019. Indeed,

19   it strains credulity to argue the scheme’s factual particulars—aggressively hidden by Zuckerberg

20   and his lieutenants for years, with the acknowledged risk of “breaking into jail” should the truth

21   be discovered (CAC ¶ 213)—could have been discovered through any sort of “reasonable

22   investigation” by Plaintiffs, as required for constructive notice. See Hexcel, 681 F.3d at 1060.

23          Facebook’s argument that fraudulent concealment does not apply is based entirely on a

24   misrepresentation and misapplication of the doctrine—one that elides the law’s specific focus on

25   Plaintiffs’ knowledge of the facts giving rise to their causes of action (see Mot. at 9-10

26   (discussing public-facing conduct like API withdrawal)), and that willfully shuns the CAC’s

27   actual contents (see id. at 8-10 (ignoring each of the specific, Rule 9(b)-compliant fraudulent

28   concealment allegations set forth in this subsection). Here, In re Glumetza Antitrust Litigation,

                                                     23
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
              Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 28 of 31




 1   __ F. Supp. 3d __, 2020 WL 1066934 (N.D. Cal. Mar. 5, 2020), is instructive. In Glumetza, a

 2   class action antitrust complaint plausibly alleged fraudulent concealment, tolling the statute of

 3   limitations, where “plaintiffs were on notice of two key aspects of [defendants’] scheme,” but

 4   “had no knowledge of [another] provision” that would have been necessary for actual or

 5   constructive notice of the facts giving rise to their claims. Id. at *6-7. Here, the case for applying

 6   fraudulent concealment tolling is significantly stronger: Plaintiffs knew virtually nothing about

 7   the anticompetitive particulars (from specific intent, to lack of legitimate business or technical

 8   justification, to profit sacrifice, to willfulness, to secret agreements) of Facebook’s Platform

 9   scheme, and could not possibly have discovered these particulars through any “inquiry” short of

10   obtaining access to Facebook’s internal document servers—and certainly not any “reasonable

11   inquiry.” Each of the Sherman Act claims is timely under the fraudulent concealment doctrine.

12                  Plaintiffs’ Clayton Act Section 7 and Injunctive Relief Claims Are Timely
13          Two of Plaintiffs’ claims—Count IV, alleging a Section 7 Clayton Act violation through
14   the acquisition and integration of Instagram and WhatsApp; and Count VI, seeking injunctive
15   relief and divestiture to remedy Facebook’s ongoing antitrust violations—are directed toward
16   prospectively remedying ongoing conduct and harm. (See CAC ¶¶ 428-32; 442-51.) The primary
17   ongoing conduct sought to be remedied here is the imminent “back-end integration” of Instagram
18   and WhatsApp—an irreversible, potentially fatal blow to competition in the social data and social
19   advertising markets that was first announced by Mark Zuckerberg in March 2019, less than a year
20   before this lawsuit was filed. (Id. ¶ 301; see id. ¶¶ 294-314.) The Clayton Act Section 7 and
21   injunctive relief claims are timely on their face, as they seek prospective relief for anticompetitive
22   conduct and harm that is not only indisputably ongoing, but was indisputably unknown by (and
23   unknowable to) Plaintiffs until March 2019 at the earliest. (See id.) Facebook errs when it argues
24   that laches—an equitable doctrine that “typically does not bar prospective injunctive relief,”
25   Danjaq LLC v. Sony Corp., 263 F.3d 942, 959 (9th Cir. 2001), and requires that a plaintiff
26   “inexcusably delay[] pursuing [its] claim” to its adversary’s prejudice, Oliver v. SD-3C LLC, 751
27   F.3d 1081, 1085 n.4 (9th Cir. 2014)—can somehow apply here, given the recency of both the
28   conduct and initial revelations regarding Facebook’s back-end integration.

                                                      24
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 29 of 31




 1          Additionally, Plaintiffs’ Clayton Act Section 7 claim is timely under the hold-and-use

 2   doctrine, which restarts the statute of limitations for a Clayton Act violation where “assets are

 3   used in a different manner from the way that they were used when [an] initial acquisition occurred,

 4   and that new use injures the plaintiff . . . .” Midwestern Mach. Co. v. Nw. Airlines, Inc., 392 F.3d

 5   265, 273 (8th Cir. 2004); see also Z Techs. v. Lubrizol Corp., 753 F.3d 594, 604 (6th Cir. 2014);

 6   Free FreeHand Corp. v. Adobe Sys. Inc., 852 F. Supp.2d 1171, 1188-90 (N.D. Cal. 2012). Here,

 7   Instagram and WhatsApp were acquired in 2012 and 2013 respectively, but were operated

 8   independently until March 2019 (CAC ¶¶ 294-301), when Zuckerberg announced that Facebook

 9   would integrate the products, including their back ends, which will result in an unprecedentedly

10   massive, 2 billion-user social network and a further strengthening of the SDBE. (Id. ¶¶ 294, 301-

11   14.) This is a paradigmatic “hold-and-use” violation, which injured—and continues to injure—

12   Plaintiff Lenddo and similarly situated developers anew, and in doing so restarted the Clayton

13   Act’s four-year limitations period for Plaintiffs’ Section 7 claim no earlier than March 2019. The

14   CAC’s Clayton Act Section 7 claim and request for injunctive relief are indisputably timely.

15                  Count V Is Indisputably Timely as to Post-January 2016 Conduct/Damages
16          Finally, Plaintiffs’ Sherman Act Section 2 monopolization claim in connection with the
17   acquisition and integration of Instagram and WhatsApp (Count V)—which is already timely
18   under the fraudulent concealment doctrine to the extent it seeks damages for conduct prior to
19   January 16, 2016 (see supra § V.A.)—is prima facie timely with respect to conduct and damages
20   occurring since January 16, 2016, including Plaintiffs’ antitrust damages from Facebook’s
21   ongoing back-end integration efforts. See 15 U.S.C. § 15b. Facebook does not—and could not—
22   argue otherwise. Notably, the recently-announced (no earlier than March 2019) and apparently
23   ongoing back-end integration of Instagram and WhatsApp constitutes “a new and independent
24   act that is not merely a reaffirmation of a previous act” that “inflict[s] new and accumulating
25   injury” on at least Plaintiff Lenddo (and those similarly situated), Samsung Elecs. v. Panasonic
26   Corp., 747 F.3d 1199, 1201 (9th Cir. 2014)—and as a result, a new cause of action has accrued
27   to Lenddo (and those similarly situated) to recover the damages caused by the back-end
28   integration of Instagram and WhatsApp, see Oliver, 751 F.3d at 1086.

                                                     25
        PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
           Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 30 of 31




 1                                       CONCLUSION
 2        Defendant’s motion to dismiss the Class Action Complaint should be denied.
 3

 4
     Dated: San Francisco, CA                   /s/ Yavar Bathaee
 5          May 8, 2020                         Yavar Bathaee (CA 282388)
                                                yavar@bathaeedunne.com
 6                                              Brian J. Dunne (CA 275689)
 7                                              bdunne@bathaeedunne.com
                                                Edward M. Grauman (pro hac vice)
 8                                              egrauman@bathaeedunne.com
                                                BATHAEE DUNNE LLP
 9                                              445 Park Avenue, 9th Floor
                                                New York, NY 10022
10                                              Tel: (332) 205-7668
11
                                                Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               26
      PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
             Case 5:20-cv-00363-BLF Document 43 Filed 05/08/20 Page 31 of 31




                                    CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on this 8th day of May 2020, I electronically transmitted the

 3   foregoing document to the Clerk’s Office using the CM/ECF System.

 4                                                        /s/ Brian J. Dunne
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    27
       PLAINTIFFS’ CORRECTED MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                 FACEBOOK’S MOTION TO DISMISS THE CLASS ACTION COMPLAINT
